Citation Nr: 1701693	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected conditions.

2.  Entitlement to an increased evaluation in excess of 10 percent for service-connected left ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


		
ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1989.

 This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in January 2013.  A statement of the case (SOC) was provided in February 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2013.

 The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on October 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This case was previously before the Board in December 2015 at which time it was remanded for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to an increased rating for left ankle degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not caused or aggravated by a service-connected disability, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a low back disorder due to his military service.  Specifically, the Veteran testified during the October 2015 Board hearing that he believed that his back disorder was the result of his service-connected lower extremity musculoskeletal disabilities.  Specifically, the Veteran is service-connected for bilateral foot, ankle, and knee disabilities.  

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in a July 2012 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In a subsequent May 2014 letter, the Veteran was informed of the requirements to substantiate a claim for secondary service connection and the case was subsequently readjudicated in a February 2016 supplemental statement of the case.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.

The Veteran was afforded a VA examination in January 2016.  The Board finds this examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals of Veterans Claims (the Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the onset of the Veteran's low back disorder and his contention that his current low back disorder is secondary to his service-connected disabilities of the bilateral lower extremities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as above, the undersigned remanded the case for additional development, to include obtaining a VA examination and medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's December 2015 remand directives.  Specifically, the December 2015 remand directed the RO to obtain outstanding medical records from the Social Security Administration (which was accomplished in January 2016) and obtain a medical examination with a medical opinion (which was accomplished in January 2016).   Therefore, the Board finds that the AOJ has substantially complied with the December 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's claims that were filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

In this case, the Veteran alleges that he has a low back disorder which was caused or aggravated by his service-connected disabilities of the lower extremities.  The Veteran's service treatment records are negative for back problems.  Significantly, the Veteran's March 1989 enlistment examination and November 1989 separation examination note a normal spine and, in a March 1989 report of medical history, the Veteran specifically denied "recurrent back pain."  

Post-service treatment records show that the Veteran suffered a large L5-S1 disc herniation during a work related injury in September 1999 with a subsequent surgery in October 1999 to repair a bulging disc and remove some fragments.  The Veteran had a second surgery in 2000 to repeat the failed L5-S1 discectomy and remove fragments.  The Veteran was subsequently involved in a motor vehicle accident in April 2002, injuring his thoracic and cervical spine.  The Veteran underwent a third back surgery in April 2008, specifically a 360 fusion of L3-S1 and underwent a fourth surgery in March 2009 to remove hardware.

The Veteran submitted a claim for service connection for a low back disorder in June 2012.  In support of his claim, the Veteran submitted medical treatise evidence entitled "Foot Problems Affect the Knee, Hip, and Back" and "That Pain in Your Back Could be Linked to Your Feet" which noted a relationship between lower extremity problems with back problems.

As above, the Board remanded this case in December 2015 for a VA medical examination and opinion.  The examiner diagnosed degenerative disc disease of the lumbar spine status post laminotomy L5-S1 and discectomy (with an onset of 1999/2000) as well we degenerative disc disease of the lumbar spine status post L3-S1 360 fusion (with an onset of 2009).  During the examination the Veteran reported that he enlisted in the Army in 1989 but was discharged that same year due to the inability to pass the two mile run in the allotted time.  The Veteran reported that the low back disorder did not occur in service and was secondary to other service-connected conditions.

Upon review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disorder was incurred in or caused by his military service.  As rationale for this opinion, the examiner wrote that the available service treatment records were negative for in-service back injury or back complaints.  Also, during the examination, the Veteran denied experiencing a back injury during service.  The many documents regarding the Veteran's back all attribute his back disorder to a work related injury in 1999.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disorder was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected disabilities of the lower extremities.  As rationale for this opinion the examiner wrote that neither the service treatment records nor the post-service records indicate that the Veteran had any back symptoms prior to the 1999 injury when he ruptured discs from a work related injury.  The progression of the Veteran's back disorder is due to a worsening of his back disorder that resulted in four surgeries from 1999 to 2009.  The examiner further commented on the medical treatise evidence submitted by the Veteran entitled "Foot Problems Affect the Knee, Hip, and Back" and "That Pain in Your Back Could be Linked to Your Feet," stating that neither the service treatment records not the medical records after service indicate that the Veteran had any back symptoms prior to the 1999 injury.  Furthermore, the Veteran's history and examination does not demonstrate abnormalities of gait, stance, or posture due to his service-connected conditions that would be consistent with an aggravation of his spine condition.  The progression of his back conditions is the result of four back surgeries from 1999 to 2009.  

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, service treatment records are negative for a back disorder and the separation history and physical examination in November 1989 identified no physical abnormalities of the spine or complaints of back pain.  Rather, the earliest evidence of a back problems is the September 1999 work-related injury.  Moreover, there is no medical opinion linking the Veteran's current low back disorder to service on a direct basis. 

The Board has also considered whether presumptive service connection for a low back disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his November 1989 separation from service.  Rather, the first diagnosis of such is in September 1999.  Furthermore, there have been no allegations of continuity of symptomatology.  Significantly, during the October 2015 Board hearing the Veteran testified that he did not begin experiencing back pain until the mid-1990s, more than one year after his discharge from service.

The Board also finds that service connection for a low back disorder as secondary to the Veteran's service-connected bilateral lower extremity disabilities is not warranted.  In this regard, the January 2016 VA examiner found that there is no relationship between the Veteran's current low back disorders and his service-connected disabilities of the lower extremities and explained that the etiology of the Veteran's low back disorder was the 1999 injury followed by four surgeries.  The examiner also explained that neither the Veteran's history nor examination demonstrate abnormalities of gait, stance, or posture due to his service-connected disabilities that would be consistent with an aggravation of his spine disorder.  As the January 2016 VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that his low back disorder is secondary to his service-connected disabilities of the lower extremities, the Board accords his statements regarding the etiology of his low back disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of a musculoskeletal disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The examiner has medical training, experience, and education that the Veteran is not shown to have.

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.  


REMAND

With regard to the left ankle, a review of the record shows that the Veteran was last afforded a VA examination for his left ankle in January 2016.  This examination shows that the Veteran had dorsiflexion to 10 degrees with pain and plantar flexion to 15 degrees with pain.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions.  There are no findings regarding the right ankle in this examination report.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the January 2016 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is required.

Also, a review of the claims file includes VA treatment records dated through January 2013 but nothing since January 2013.  While on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed left ankle disability.  Thereafter, all identified records should be obtained for consideration in his appeal, to include VA treatment records dated since January 2013.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed left ankle disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from January 2013 to the present.

2. After completing the above, schedule the Veteran for a new examination for his left ankle to determine the current severity of his left ankle disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

A complete rationale for any opinions expressed should be provided. 

3. Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


